Citation Nr: 0526704	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-18 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and W.C.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from November 1966 
to November 1968.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, granting service connection for diabetes mellitus 
and assigning a 20 percent disability rating effective May 8, 
2001. 

The veteran testified before the undersigned Veterans Law 
Judge in March 2004 at a hearing conducted at the RO (a 
Travel Board hearing).  A transcript of the hearing is 
contained in the claims folder.  

The Board in August 2004 remanded this issue for development, 
and it now returns for appropriate action.  


FINDINGS OF FACT

1.  For the entire appeal period, beginning May 8, 2001, the 
veteran's diabetes mellitus has required a restricted diet 
and medication, but has not required treatment with insulin 
or regulation of activities.  Also for the appeal period, the 
veteran has not had either episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.

2.  For the entire appeal period, beginning May 8, 2001, the 
veteran has not had disabling peripheral neuropathy due to 
his diabetes mellitus.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
the 20 percent assigned for diabetes mellitus have not been 
met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VCAA requirements have been satisfied in this case.  By a May 
2002 and August 2004 VCAA letters the veteran was informed of 
assistance and notice to be provided him in furtherance of 
his claim, and he was assisted in the development of his 
claim.  He was also then asked to submit pertinent evidence 
in his possession, and to inform of any additional pertinent 
evidence, VA or private, in furtherance of his claim.  The 
appealed March 2003 decision and subsequent statement of the 
case and supplemental statement of the case, the veteran was 
informed of development already undertaken, as well as 
evidence of record pertinent to his claims on appeal.  

The veteran has informed of no records of private treatment 
for his diabetes mellitus that have not been associated with 
the claims folder.  Pursuant to the veteran's notice of 
private treatment, the RO in January 2003 obtained records of 
treatment at the Lewis-Gale Clinic in Salem, Virginia, and 
those records have been associated with the claims folder.  
As instructed by Board remand in August 2004, the RO in its 
August 2004 VCAA letter asked the veteran to inform of any 
additional treatment received for his diabetes mellitus.  The 
veteran did not reply informing of any additional treatment 
records to be obtained.  

The veteran was afforded the opportunity to address his 
claim, including by testimony before the undersigned at a 
March 2004 hearing.  There is no indication that any 
requested opportunity to address his claim was denied the 
veteran.  

The Board is also satisfied that development requested in the 
August 2004 remand has been satisfactorily completed, 
including affording the veteran appropriate VA examinations, 
as conducted in February 2005.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here initial VCAA notice was provided in May 2002, prior to 
the appealed rating action in March 2003.  Id.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  The 
Court has recently held, in that regard, that an error is not 
prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Initial Rating Review

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2004).

A request for a higher disability rating is to be reviewed in 
light of the entire relevant medical history.  See generally 
38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991). Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected diabetes mellitus is 
evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

An evaluation of 20 percent disabling is available under 
Diagnostic Code 7913 where the veteran's diabetes mellitus 
requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  The next higher 
evaluation of 40 percent disabling is available where the 
veteran's diabetes mellitus requires insulin, a restricted 
diet, and regulation of activities.  An evaluation of 60 
percent disabling is available where the veteran's diabetes 
mellitus requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is available where the 
veteran's diabetes mellitus requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).

The Notes following Diagnostic Code 7913 provide that 
compensable complications of diabetes mellitus are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Non-compensable 
complications are considered part of the diabetic process.  
Id.

Recent VA treatment records show treatment including 
medication for diabetes mellitus, elevated cholesterol, 
rheumatic arthritis, and nasal allergies.  While some VA 
treatment records for the veteran's diabetes mellitus do note 
the veteran's reports of neuropathic pain, objective findings 
supportive of significant neuropathic pain due to peripheral 
neuropathy associated with diabetes mellitus are not shown.  
For example, at a May 2004 general treatment the  veteran 
complained of ongoing neuropathic pain at a level of 6 on a 
1-to-10 scale, but no objective findings supportive of this 
complaint were identified.  

VA treatment records do not reflect disabling pathologic foot 
findings attributed to the veteran's diabetes mellitus.  A 
diabetic foot pathology screening was administered in August 
2000, finding a low level of risk of foot pathology due to 
diabetes mellitus.  Recent treatments include those for 
complaints of an insensitive left foot and callous, without 
disabling diabetic pathology found.  The veteran was also 
afforded treatment for a blister of the left foot.  At an 
August 2002 diabetic foot examination, the veteran had 
monofilament insensitivity on the left, but pedal pulses were 
present, and there was no deformity and no ulcer or history 
of ulcer.  The veteran was assessed to have low foot risk 
associated with his diabetes mellitus.  

The claims folder also contains private treatment records 
from the Lewis-Gale Clinic, a private medical facility, 
associated with the claims folder in January 2003.  Those 
records also show ongoing treatment for non-insulin dependent 
diabetes mellitus, without findings of significant 
neuropathic pain or impairment associated with diabetes 
mellitus, and without findings of a need for restricted 
activities, or hospitalization for hypoglycemic reactions or 
episodes of ketoacidosis.

March 2004 x-rays of the knees and feet found degenerative 
changes bilaterally in the knees and feet.  Treatment records 
include treatment for pain and swelling in the left knee.  An 
MRI examination of the veteran's left ankle in June 2004 
produced findings of a type 1 sprain of the tibialis 
posterior tendon, a tear of the superficial fibers of the 
deltoid ligament, and a strain of the posterior 
calcaneofibular ligaments.  None of this pathology is shown 
to be related to diabetes.

A December 2003 letter from Jon P. Brisley, M.D., a private 
ophthalmologist, reported on a current eye examination of the 
veteran, with findings include no evidence of diabetic 
retinopathy in either eye.  

At a February 2005 VA examination to address the veteran's 
diabetes, the veteran reported that his treatment of diabetes 
fluctuates between taking medication and control of his blood 
sugar levels with diet.  Treatment does not include taking of 
insulin.  The veteran denied hospitalizations for 
ketoacidosis or hypoglycemic reactions, and reported being 
seen for his diabetes approximately every six months.  He did 
not report any significant weight changes.  The veteran 
reported having undergone a recent visual examination, and 
denied having any visual problems.  A history of high blood 
pressure was noted.  

At the examination, the veteran complained of difficulty with 
his left foot which he felt caused him to be off balance, and 
which he believed was attributable to his diabetes mellitus.  
He also complained of numbness, tingling, and burning 
sensations of affecting the hands and/or feet.   The examiner 
diagnosed diabetes mellitus with diabetic peripheral 
neuropathies of the hand and feet which were reported by the 
veteran to be unresolved, despite monofilament, vibratory, 
proprioception, and painful stimuli testing showing intact 
sensory functioning.  The veteran wore prostatic shoes with 
inserts associated with care of his diabetes symptoms.  

At a February 2005 VA neurology examination to address the 
veteran's neurological symptoms affecting his hands and feet, 
sensory, painful stimuli, and vibratory stimuli were tested 
for the upper and lower extremities, with sensation intact.  
The examiner drew no specific conclusions from these 
findings, and simply noted the veteran's reported history of 
neurological symptoms which the veteran attributed to his 
diabetes mellitus.  

While the veteran has reported a restricted diet and oral 
medication for treatment of his diabetes mellitus and this is 
shown by treatment records, medical records do not show 
treatment with insulin or regulation of activities.  The 
veteran has expressly denied episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization, and the 
veteran's treatment records also reflect no such treatments.  
Accordingly, the regulatory requirements for ratings above 
the 20 percent evaluation for diabetes mellitus are not met, 
and the disease symptoms as presented more nearly approximate 
those for which a 20 percent evaluation is assigned.  
38 C.F.R. §§  4.7, 4.119, Diagnostic Code 7913.  

Medical examinations show no significant objective findings 
supportive of peripheral neuropathy.  Complaints of 
difficulties with the left foot and some associated loss of 
balance may thus not be attributable to the veteran's 
diabetes mellitus based on the medical evidence.  While some 
monofilament testing on the left lower extremity showed an 
absence of reaction, this did not amount to an impairing 
level of disability, and subsequent testing associated with 
the veteran's recent VA examinations has not reproduced that 
finding.  They may reasonably be attributed to the veteran's 
disorders of ligaments and tendons of the left ankle, his 
significant disability of the left knee, and degenerative 
changes of the bilateral feet, all shown on above-noted 
recent MRI's and x-rays.  Hence, the preponderance of the 
evidence is against assignment of a separate disability 
rating based on peripheral neuropathy due to diabetes 
mellitus.  See Note following 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

The Board has considered the veteran's statements with regard 
to his diabetes mellitus, including his testimony provided in 
March 2004.  While he presented statements supportive of 
peripheral neuropathy affecting his lower extremities, 
particularly his left leg, his statements cannot serve as 
medical evidence to support a higher disability evaluation.  
Medical evidence presented is against such a higher 
evaluation, including on the basis of a separate rating for 
impairment due to peripheral neuropathy.  Laypersons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Because the preponderance of the evidence is against the 
claim for a higher initial evaluation for diabetes mellitus 
than the 20 percent rating assigned, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated disorder has been for 
the entire appeal period, beginning effective May 8, 2001.  
Thus, the Board concludes that staged ratings for the rated 
disorder are not warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).


ORDER

An initial rating greater than the 20 percent assigned for 
diabetes mellitus is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


